ORDER
PER CURIAM.
On consideration of the affidavit of Charles Q. Pearson, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 17th day of August, 1995
ORDERED that the said Charles Q. Pearson, is hereby disbarred on consent.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys.